Citation Nr: 0941834	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.  The appellant seeks surviving spouse 
benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for the cause of 
the Veteran's death.

A December 2008 Board decision denied the appellant's claim.  
The appellant appealed that December 2008 decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in a June 2009 Order, the Court 
vacated that the Board's decision and remanded the claim to 
the Board for readjudication, in accordance with the Joint 
Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Additional development is needed prior to the disposition of 
the appellant's claim.
 
VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

As an initial matter, although the appellant has been 
provided notice regarding her claim, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims issued an opinion regarding what notice under 
38 U.S.C.A. § 5103(a) for a claim of service connection for 
the cause of a Veteran's death case must include.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the Board 
finds that a compliant notice letter under the redefined duty 
to notify is needed.

Next, the record contains a copy of an April 1986 Social 
Security Award Certificate.  However, since the SSA decision 
and the records upon which that grant of benefits was based 
are not included in the claims folder, those records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The appellant contends that the Veteran's death was related 
to his service.  Specifically, she contends that the Veteran 
developed bleeding stomach ulcers in service that caused 
hypertension, which caused the fatal cerebrovascular 
accident.

The Veteran died in February 2007.  The certificate of death 
provides that the immediate cause of death was 
cerebrovascular accident secondary to hypertension.

The Veteran's service medical records are negative for any 
findings, complaints, symptoms, or diagnoses of ulcers or 
hypertension.  On enlistment examination in February 1951, 
the Veteran's blood pressure was 125/70.  Clinical 
evaluations of the Veteran's abdomen and viscera on 
separation examination in February 1954 are normal and his 
blood pressure was 110/68.

In a June 2006 opinion, the Veteran's private neurologist 
reported that he had been a long term patient at Fort Sanders 
Regional Hospital in 1985 where he was treated for 
hypertension that lead to a stroke.  The physician opined 
that the Veteran's hypertension and subsequent stroke were 
related to the hypertension which began during his service.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, a remand for an 
etiological opinion and rationale addressing whether the 
Veteran's death was related to his service is necessary.  The 
examiner on remand should specifically reconcile the opinion 
with the June 2006 private opinion and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter must 
include: (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.  After obtaining the necessary 
authorization, secure the complete Social 
Security Administration records pertinent 
to the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Arrange for a qualified VA physician 
to review the Veteran's claims folder and 
determine whether the Veteran's cause of 
death was related to his service.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the June 
2006 private opinion.  The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Is it as likely as not (50 percent 
probability or more) that the Veteran's 
ulcers were related to his service?

(b)  Is it as likely as not (50 percent 
probability or more) that the Veteran's 
hypertension was related to his 
service?

If so, is it as likely as not (50 
percent probability or more) that 
the Veteran's hypertension caused 
or contributed materially or 
substantially to his development 
of a cerebrovascular accident and 
thereby his death?

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

